IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00210-CV

COMM TRADE USA, INC., INDIVIDUALLY AND
O/B/O THE PARTNERSHIP AMONG COMM TRADE
USA, INC., KEVIN S. HOOT AND KSH SERVICES,
LLC, AND TIM DEARING,
                                       Appellant
v.

KEVIN S. HOOT, INDIVIDUALLY AND
KSH SERVICES, LLC,
                                                          Appellees



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 12-003124-CV-85


                          MEMORANDUM OPINION


      Appellant Comm Trade USA, Inc., individually and on behalf of the Partnership

among Comm Trade USA, Inc., Kevin S. Hoot and KSH Services, LLC, and Tim Dearing

have filed an “Agreed Motion to Dismiss Pursuant to Settlement.” See TEX. R. APP. P.

42.1(a)(1). It states that Appellant and Appellees have settled this litigation and have
agreed to this motion. Dismissal of this appeal would not prevent a party from seeking

relief to which it would otherwise be entitled. The motion is granted, and the appeal is

dismissed.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed December 7, 2016
[CV06]




Comm Trade USA, Inc. v. Hoot                                                      Page 2